TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00319-CV



                                  Andrew Lloyd Kurr, Appellant

                                                   v.

    BAC Home Loans Servicing, LP, and the Bank of New York Mellon Corporation
  d/b/a The Bank of New York Mellon f/k/a The Bank of New York, as Trustee for the
 Certificate Holders CWABS, Inc. Asset Backed Certificates, Series 2005-BC5 , Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
         NO. D-1-GN-10-000462, HONORABLE TIM SULAK, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Andrew Lloyd Kurr filed his notice of appeal on May 8, 2012, and his brief

was originally due on October 8, 2012. On January 31, 2013, this Court ordered Kurr to file his brief

no later than February 28, 2013. We also notified Kurr that his failure to comply with the order

could result in the dismissal of this appeal. See Tex. R. App. P. 38.8(a). To date, Kurr has not filed

a brief. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3 (b), (c).



                                                ___________________________________________

                                                Scott K. Field, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: March 13, 2013